Citation Nr: 1228054	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  05-06 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972, including service in Vietnam from June 5 to December 19, 1971; he was not awarded any medals indicative of combat.  

In February 2011, the Board of Veterans' Appeals (Board) reopened a claim for service connection for PTSD and remanded the reopened issue, as well as the issue of entitlement to service connection for a psychiatric disorder other than PTSD, to the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) for a nexus opinion.  

As a VA psychiatric examination with nexus opinion was obtained in March 2011 and added to the claims files, there has been substantial compliance with the February 2011 remand instructions with respect to this issue.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999). 

The issues of whether new and material evidence has been received to reopen a claim for service connection for a lung disability and entitlement to service connection for a psychiatric disorder other than PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  The Veteran does not have a verified or verifiable service stressor 

3.  The Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in June 2003, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a July 2007 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA psychiatric evaluation was obtained in March 2011.  The Board has reviewed the report of the examination, and finds that it is adequate. 

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his RO hearings.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran contends that he has PTSD as a result of service stressors, such as handling body bags and being subjected to rocket attacks.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1)  evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Requisite for a grant of service connection for PTSD is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that a veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).  

The phrase would not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  In fact, the Federal Circuit has held that the term "engaged in combat with the enemy" in § 1154(b) requires that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case bases.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  An exception to this is in matters of personal assault.  The current claim is not based on a theory of personal assault.

The evidence in this case does not show that the Veteran was engaged in combat with the enemy.  He was not awarded any medals indicative of combat, and his military occupational specialty (MOS), clerk typist, is not indicative of combat.  Additionally, the Veteran has not contended that he served in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 are not applicable in this case.

In order to establish service connection for a veteran who had no combat experience, as here, there must be independent evidence of record to corroborate the Veteran's statement as to the occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 288-89.  The Veteran's lay statements alone are not enough to establish the occurrence of an alleged stressor.  See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

The Veteran has not contended that there is a service diagnosis of PTSD.  There were no complaints or findings of a psychiatric disability during service, including on his December 1971 separation physical examination report.  According to a January 1972 DA Form 3082-R, Statement of Medical Condition, there had not been any change in his medical condition.

VA records for April 1977 reveal that the Veteran was involved in a motor vehicle accident in November 1976, which resulted in his hospitalization.  According to a review of systems in April 1977, the Veteran's neuropsychiatric system was negative.

January 1999 to February 2001 treatment records from Flower Mound Family Physicians reveal notations of depression.  February 2001 records from Lewisville Medical Center reveal a history of an anxiety/depression disorder.

According to May and August 2003 statements in support of the Veteran's claim from family and friends, including his older sister, the Veteran has had multiple problems since his return from Vietnam, including drug and alcohol problems.

According to a VA mental health treatment report for December 2003, the Veteran complained that he had been "different" since he came back from Vietnam, where his duties included tagging body bags.  He noted that he saw a psychiatrist for a few visits in the 1970's.  The diagnoses were anxiety disorder, not otherwise specified (PTSD provisional); and history of alcohol-cannabis-cocaine-nicotine abuse.

VA treatment reports from January to September 2006 reveal a diagnosis of a depressive disorder.  Chronic PTSD was diagnosed by a VA registered nurse in November 2006.  It was noted in a VA mental health evaluation in March 2007 that the Veteran's life appeared to have been significantly affected by his experience in Vietnam.  He said he feared for his life.  There is no notation that the evaluator reviewed the claims files.  The diagnosis by a PTSD clinical social worker, which was acknowledged by a staff psychologist, was chronic PTSD.

The Veteran testified at a May 2007 personal hearing at the RO that he was subjected to incoming rocker attacks, that he attempted suicide by motor vehicle in his November 1976 accident, and that it took him a long time to admit that PTSD was at the root of his problems.

A June 2007 VA formal finding on a lack of information required to verify PTSD stressors is of record from the Joint Services Records Research Center (JSRRC) Coordinator.  It was determined that there was insufficient information on file to send the case to JSRRC for stressor verification, as the information was too vague despite VA requests from the Veteran for adequate information.  Another formal finding of a lack of information to corroborate stressors from the JSRRC Coordinator is dated in June 2009.  This finding detailed the steps taken to verify the Veteran's stressors and noted that the Veteran's MOS was Clerk Typist and that the accounts and evidence that had been provided by the Veteran was not sufficient enough or specific enough to corroborate.  

The Veteran and his sister testified at a VA personal hearing at the RO in May 2009 in support of his claim.

A VA neuropsychiatric evaluation, which included review of the claims files, was conducted in March 2011.  The examiner, a licensed psychologist, discussed the Veteran's military and medical history, including his alleged stressors, and his current symptomatology.  The Veteran denied loss of pleasure and/or diminished participation; he denied social withdrawal or isolation; he denied problems with appetite and/or weight changes.  He did not report symptoms of re-experiencing, as his "flashbacks of Vietnam" were not considered valid flashbacks; he denied avoidance of certain thoughts, feelings, and/or conversations.  It was noted that he denied hypervigilance, a strong startle reaction, panic attacks and phobias.  

On mental status evaluation in March 2011, the Veteran was described as neatly groomed.  He made appropriate eye contact.  His thoughts were logical and goal directed without evidence of hallucinations or delusions; his speech was coherent with normal rate and volume.  His mood was euthymic, and his affect was appropriate.  He was oriented to place and date; his fund of general knowledge, recall, and judgment were good.  A depressive disorder was diagnosed.  The examiner concluded that the Veteran failed to meet the criteria for a diagnosis of PTSD, as he did not have sufficient symptoms of re-experiencing, avoidance, or hyperarousal.  Although he reported a suicide attempt in 1976, he subsequently completed school and worked in the funeral industry until health problems interfered.  He overall reported very little if any distress due to symptoms.  

Based on the above, there is insufficient credible evidence of a service stressor, which is an essential element for a finding of service connection for PTSD.  Despite VA attempts to obtain sufficient information for verification, the findings by JSRRC do not provide independent verification.  Moreover, VA evaluation in March 2011 by a psychologist did not diagnose PTSD because the Veteran did not have sufficient symptoms of re-experiencing, avoidance, or hyperarousal.  While PTSD was diagnosed in VA treatment reports in November 2006 and March 2007, the November 2006 diagnosis was by a registered nurse and included a notation that the Veteran had been in combat, which has not been shown.  The March 2007 diagnosis by a psychiatric social worker included the notation that the Veteran was awarded several medals, including the Vietnam Service Medal with three Bronze Stars and the Vietnam Gallantry Cross with Palm and Citation Badge, which are not listed on his DD Form 214 on file.  The Board finds the March 2011 opinion, which is based on review of the claims file and examination of the Veteran, to be more reliable than the November 2006 and March 2007 evaluation reports.  In other words, the medical evidence as a whole does not show that the Veteran has PTSD.  The evidence certainly does not show that he has PTSD based on any verified event in service.  The Board notes that although laypersons such as the Veteran are in some cases competent to diagnose a disability, sifting through various psychiatric symptoms to determine whether PTSD is present, versus some other psychiatric disorder is a matter that clearly falls within the realm of medical, and not lay expertise.  Consequently, the claim for service connection for PTSD is denied.

The Board has also considered whether further development of the claim should be conducted pursuant to new regulations.  VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  

However, although the Veteran has alleged that he feared for his life, the record does not indicate that his military service experiences are encompassed within the new regulation.  For purposes of the revised provision, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

There is no independent evidence to support the Veteran's claim that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Additionally, in order to warrant the application of this regulation, a psychiatrist or psychologist would need to diagnose PTSD due to service stressor.  Because the VA psychologist did not diagnose PTSD in March 2011, the regulation is not applicable.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

With respect to the new and material issue on appeal, a March 2006 decision by the United States Court of Appeals for Veterans Claims (Court) has expanded the information that must be provided to a claimant seeking to reopen a previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information that was necessary to reopen the claim and notifying the claimant of the evidence and information that was necessary to establish entitlement to the underlying claim for the benefit sought.  The Court further held that VA must, in the context of a claim to reopen, look at the basis of the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Veteran was not provided notice that complies with the Kent ruling, as the June 2003 VA letter did not state why the claim was previously denied.

Additionally, the February 2011 Board remand directed that the RO obtain pertinent medical records for the Veteran from Dr. Grodzin, after obtaining the necessary authorization from the Veteran.  An attempt to obtain these records was not made.  Although this remand also directed that the RO determine whether new and material evidence had been received to reopen a claim of entitlement to service connection for lung disability, this issue was not included in the April 2012 Supplemental Statement of the Case.  

The Court has held that compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's February 2011 remand.  

Based on the above, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for lung disability must be remanded for additional action prior to Board adjudication.  

With respect to the issue of service connection for a psychiatric disability other than PTSD, the Board notes that although the VA psychologist concluded in March 2012 that the Veteran had a depressive disorder, he was unable to determine the etiology of the disorder without resorting to mere speculation.  

However, to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  Also see Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010) (The United States Court of Appeals for Veterans Claims (Court) held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran will be provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) and the Court's decision in Kent, as above, with respect to the issue of whether new and material evidence has been received to reopen a claim for a lung disability.  Apart from any other requirements applicable under 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2011), the RO/AMC will advise the Veteran of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefits sought.  In doing so, the RO/AMC will advise the Veteran of the element or elements required to establish service connection for a lung disability that were found to be insufficient in the previous denial.

2.  The RO/AMC will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for a psychiatric disability other than PTSD since March 2011, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the RO/AMC must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

3.  With any necessary authorization from the Veteran, the RO/AMC will obtain, and associate with the claims files, pertinent medical records for the Veteran from Dr. Grodzin.

4.  The RO/AMC must arrange for the review of the Veteran's claims files by the VA examiner who evaluated him for psychiatric disability in March 2011 to obtain clarification.  If this health care provider is not available, the review will be conducted by another appropriate health care provider.  The claims folder should be made available and reviewed by the examiner.  The following considerations will govern the review and evaluation:

a.  After review of the pertinent evidence, the health care provider will state whether it is at least as likely as not (50 percent or more probability) that the Veteran currently has a psychiatric disorder other than PTSD that is related to or had its onset in service.  

b.  If the health care provider still cannot provide an opinion without resorting to speculation, the provider must discuss the questions noted above, namely whether there is additional factual information that would enable an examiner to provide a definitive opinion, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.

c.  If the reviewer concludes that additional examination is necessary to provide the above opinion, an examination will be conducted.  

d.  If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  

e.  All findings and conclusions should be set forth in a legible report.  A rationale must be offered for all conclusions.

5.  After the above have been completed, the RO/AMC should review the claims files and ensure that the foregoing development actions has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for a psychiatric disorder other than PTSD.  The RO/AMC will also readjudicate the issue of whether new and material evidence has been received to reopen a claim for a lung disability.  If either of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to each issue currently on appeal.  An appropriate period of time will be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


